DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. (JP2008041548(A)) with citations from machine translation provided with this Office Action.
Regarding claim 1, Yamauchi discloses a non-aqueous electrolyte secondary battery (abstract) comprising: an electrode body having a positive electrode and a negative electrode ([0017]); a non-aqueous electrolyte([0017]); and a battery case([0017]), wherein: the battery case includes a case body having an opening and configured to house the electrode body ([0017]) and the non-aqueous electrolyte([0017]), and a lid configured to close the opening (sealing plate 1, Fig. 1, [0017]); and the lid includes a plate-shaped lid body(Fig. 1), a valve portion configured to open when an internal pressure of the battery case is higher than a valve opening pressure determined in advance(safety valve 2, Fig. 1, [0035]), and a degassing portion configured to be set to an opening pressure higher than the valve opening pressure of the valve portion(liquid injection / degassing structure  3, Fig. 1, [0001], [0017]).
Regarding claim 2, Yamauchi discloses all of the claim limitations as set forth above. Yamauchi further discloses  the lid further includes a welding protrusion provided on a peripheral edge of the degassing portion and configured to fit with a sealing cap(holding plate 11 is welded to sealing plate 1, Fig. 1, [0017], [0019], [0037]).
Regarding claim 3, Yamauchi discloses all of the claim limitations as set forth above. Yamauchi further discloses the welding protrusion and the degassing portion are provided in a same member(Fig. 1).
Regarding claim 6, Yamauchi discloses all of the claim limitations as set forth above. Yamauchi further discloses the non-aqueous electrolyte is a non-aqueous electrolytic solution ([0046]); the lid includes a liquid injection hole configured to inject the non-aqueous electrolytic solution into the case body(liquid injection part 3, Fig. 1, [0017]-[0018]), and a liquid injection plug that closes the liquid injection hole(resin member 13, Fig. 1, [0017]); and the degassing portion is provided in the liquid injection plug([0001], [0017], [0026]).
Regarding claim 7, Yamauchi discloses all of the claim limitations as set forth above. Yamauchi further discloses  the liquid injection plug has a step portion that protrudes toward the case body(stepped part 15, Fig. 2); and the degassing portion is provided at a portion protruding toward the case body, of the step portion([0017]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (JP2008041548(A))  as applied to claim 1 above, and further in view of Ueda et al. (US 2017/0033342).
Regarding claim 4, Yamauchi discloses all of the claim limitations as set forth above. Yamauchi does not explicitly disclose the degassing portion is provided in the lid body.
Ueda teaches an improved technique for reducing the pressure inside a case that accommodates the electrode group when the pressure inside the case abnormally increases([0001]).  Ueda teaches the sealing plate (16, Fig. 1) has a degassing valve (44, Figs. 2 & 5)  through which gas in the case is to be released to the outside when the pressure that the sealing plate receives from the gas in the case reaches a reference pressure([0032]).
It would have been obvious to one of ordinary skill in the art to add to the lid of Yamauchi,  the degassing portion is provided in the lid body as taught by Ueda in order to reduce the pressure inside a case when the pressure inside the case abnormally increases.
Regarding claim 5, modified Yamauchi discloses all of the claim limitations as set forth above. Modified Yamauchi further discloses  in the degassing portion, a surface of the lid body facing the case body is formed in an R-shape(Ueda, Figs. 2 & 5).
7.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (JP2008041548(A))  as applied to claims 1 and 6 above, and further in view of Ueda et al. (US 2017/0033342).
Regarding claim 8, Yamauchi discloses all of the claim limitations as set forth above. Yamauchi discloses  the degassing portion is provided in  the liquid injection plug (Fig. 1) but does not disclose the degassing portion is provided in each of the liquid injection plug  and the lid body.
Ueda teaches an improved technique for reducing the pressure inside a case that accommodates the electrode group when the pressure inside the case abnormally increases([0001]).  Ueda teaches the sealing plate (16, Fig. 1) has a degassing valve (44, Figs. 2 & 5)  through which gas in the case is to be released to the outside when the pressure that the sealing plate receives from the gas in the case reaches a reference pressure([0032]).
It would have been obvious to one of ordinary skill in the art to add to the lid of Yamauchi, the degassing portion is provided in  the lid body as taught by Ueda in order to provide additional  reduction in pressure inside a case when the pressure inside the case abnormally increases. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724